Case 8:19-cv-01497-JVS-ADS Document 60 Filed 09/03/20 Page 1 of 7 Page ID #:757



  1    NEWMEYER & DILLION LLP
       CHARLES S. KROLIKOWSKI, CBN 185177
  2    Charles.Krolikowski@ndlf.com
       JASON MOBERLY CARUSO, CBN 287809
  3    Jason.Caruso@ndlf.com
       895 Dove Street, Fifth Floor
  4    Newport Beach, California 92660
       (949) 854-7000; (949) 854-7099 (Fax)
  5
       Attorneys for Plaintiffs
  6    SCHUYLER LIFSCHULTZ, MYLES SACHS, and
       ASHBY ENTERPRISES, LLC
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11    SCHUYLER LIFSCHULTZ; MYLES             CASE NO.: 8:19-cv-01497-JVS-ADS
       SACHS; and ASHBY ENTERPRISES,          JUDGE: Hon. James V. Selna, 10C
 12    LLC,                                   MAGISTRATE: Autumn D. Spaeth
 13                   Plaintiffs,             [Discovery Document: Referred to
                                              Magistrate Judge Autumn D. Spaeth]
 14    vs.
                                              STIPULATED MODIFICATION TO
 15    CITY OF SAN JUAN CAPISTRANO;           PROTECTIVE ORDER
       J.R. TORREZ, individually;
 16    ALEJANDRA MOLINA, individually;
       and DOES 1 through 100, inclusive,
 17
                      Defendants.             FILE DATE:         August 2, 2019
 18                                           FAC FILED:         December 27, 2019
                                              TRIAL DATE:        January 12, 2021
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                    STIPULATED MODIFICATION TO PROTECTIVE ORDER
Case 8:19-cv-01497-JVS-ADS Document 60 Filed 09/03/20 Page 2 of 7 Page ID #:758



  1         TO THE HONORABLE COURT:
  2         COMES NOW all parties to the litigation – Plaintiffs Schuyler Lifschultz,
  3   Myles Sachs, and Ashby Enterprises, LLC (collectively, “Plaintiffs”) and
  4   Defendants City of San Juan Capistrano, J.R. Torrez, and Alejandra Molina
  5   (collectively, “Defendants”) – each by and through their respective counsel, to
  6   submit this stipulated modification to the stipulated protective order (“Protective
  7   Order”) issued in this action on July 7, 2020. (Dkt. 51.)
  8         WHEREAS, on or after July 27, 2017, the People of the State of California
  9   charged Mr. Lifschultz with felony vandalism and misdemeanor dumping in an
 10   action styled as People v. Schuyler Ryan Lifschultz, Orange County Superior Court
 11   case no. 17HF1276 (the “Criminal Action”);
 12         WHEREAS, on March 27, 2019, the People of the State of California moved
 13   to dismiss the Criminal Action in its entirety;
 14         WHEREAS, on May 24, 2019, Mr. Lifschultz petitioned the Superior Court
 15   of California for a finding of factual innocence pursuant to Penal Code § 851.8
 16   and/or 851.91;
 17         WHEREAS, by order dated June 6, 2019 (the “Factual Innocence Order”),
 18   the Superior Court found Mr. Lifschultz, “factually innocent of the charges for
 19   which he was arrested on September 25, 2017, by the Orange County Sheriffs
 20   Department and which resulted in this cause of action by the Orange County
 21   District Attorney’s Office, and he is therefore hereby exonerated”;
 22         WHEREAS, pursuant to Penal Code § 851.8 and/or 851.91, the Superior
 23   Court ordered that the Attorney General of the State of California and/or his agents,
 24   the District Attorney, County of Orange and/or his agents, and the Sheriff, County
 25   of Orange and/or his agents were to seal to Mr. Lifschultz’s adult arrest and related
 26   records for misdemeanor Penal Code § 594(a)/(b)(1) and Penal Code § 374.3 (h)(I)
 27   for three years from the date of Mr. Lifschultz’s arrest on September 25, 2017, and
 28   then pursuant to Penal Code § 851.8, destroy all such records as well as any request
                                               -2-
                       STIPULATED MODIFICATION TO PROTECTIVE ORDER
Case 8:19-cv-01497-JVS-ADS Document 60 Filed 09/03/20 Page 3 of 7 Page ID #:759



  1   to destroy such records and this Court’s order to seal and destroy such records;
  2         WHEREAS, the Superior Court further ordered those agencies to request the
  3   destruction of any such records that had been given to any local, state, or federal
  4   agency, person, and/or entity;
  5         WHEREAS, on August 2, 2019, Mr. Lifschultz caused this action (the
  6   “Federal Action”) to be filed, bringing a cause of action against Defendants
  7   pursuant to 42 U.S.C. § 1983 for malicious prosecution in violation of the Fourth
  8   and Fourteenth Amendments of the United States Constitution, alleging Defendants
  9   were responsible for his prosecution in the Criminal Action;
 10         WHEREAS, in or about April 2020, Defendants issued document subpoenas
 11   in the Federal Action to the District Attorney, County of Orange and the Sheriff,
 12   County of Orange seeking arrest and other criminal records regarding Mr.
 13   Lifschultz and the Criminal Action;
 14         WHEREAS, the District Attorney refused to produce the subpoenaed records
 15   in light of the Superior Court’s June 6, 2019 Factual Innocence Order;
 16         WHEREAS, on or about June 15, 2020, the City caused a motion to be
 17   lodged with the Superior Court, seeking to unseal and stay the destruction of arrest
 18   and related records regarding Mr. Lifschultz and the Criminal Action;
 19         WHEREAS, the Parties’ respective counsel have conferred regarding the
 20   City’s motion to the Superior Court and the relief requested therein, and have come
 21   to an agreement concerning the same, conditioned upon this Court’s issuance of an
 22   order modifying its Stipulated Protective Order to apply to any arrest or criminal
 23   records regarding Mr. Lifschultz produced in response to the document subpoenas
 24   issued by Defendants in this action to the District Attorney, County of Orange and
 25   the Sheriff, County of Orange;
 26         WHEREAS, the Parties agree for the purposes of this stipulation that Mr.
 27   Lifschultz has a state and federal constitutional right to privacy in any arrest or
 28   criminal records that might be produced by the District Attorney, County of Orange
                                                -3-
                     STIPULATED MODIFICATION TO PROTECTIVE ORDER
Case 8:19-cv-01497-JVS-ADS Document 60 Filed 09/03/20 Page 4 of 7 Page ID #:760



  1   and the Sheriff, County of Orange pursuant to Defendants’ subpoenas and the
  2   Parties’ stipulation in the Criminal Action;
  3         IT IS HEREBY STIPULATED by and between the Parties as follows:
  4         1.     As a matter of housekeeping, the Parties agree that the existing
  5   Stipulated Protective Order applies to and protects plaintiffs Myles Sachs and
  6   Ashby Enterprises, LLC with full force and effect;
  7         2.     The existing Stipulated Protective Order’s procedures and protections
  8   are hereby modified to apply to any arrest or criminal records that might be
  9   produced by the District Attorney, County of Orange and the Sheriff, County of
 10   Orange pursuant to Defendants’ subpoenas and the Parties’ stipulation in the
 11   Criminal Action;
 12         3.     Any records sealed pursuant to California Penal Code § 851.8(k) by
 13   the court in the civil actions and produced pursuant to this stipulated order may
 14   only be opened and submitted into evidence in the Federal Action upon a showing
 15   of good cause; and shall be confidential and shall be available for inspection only
 16   by the court, jury, counsel for the parties, and any other person authorized by the
 17   court in the Federal Action; and
 18   ///
 19   ///
 20   ///
 21   ///
 22   ///
 23   ///
 24   ///
 25   ///
 26   ///
 27   ///
 28   ///
                                               -4-
                     STIPULATED MODIFICATION TO PROTECTIVE ORDER
Case 8:19-cv-01497-JVS-ADS Document 60 Filed 09/03/20 Page 5 of 7 Page ID #:761



  1            4.     Immediately following the resolution of the Federal Action (to include
  2   the expiration of all deadlines to appeal, and the exhaustion of any appeals), records
  3   subject to California Penal Code § 851.8, subdivisions (a), (b), (c), (d), or (e) shall
  4   be sealed and destroyed pursuant to subdivisions (a), (b), (c), (d), or (e).
  5            IT IS SO STIPULATED.
  6
          Dated:    September 1, 2020             NEWMEYER & DILLION LLP
  7
  8
                                                  By: /s/ Jason Moberly Caruso
  9                                                   Charles S. Krolikowski
                                                      Jason Moberly Caruso
 10                                                   Attorneys for Plaintiffs SCHUYLER
                                                      LIFSCHULTZ, MYLES SACHS, and
 11                                                   ASHBY ENTERPRISES, LLC
 12
 13       Dated:    September 1, 2020             KUTAK ROCK LLP
 14
 15                                               By: /s/ Christopher D. Glos1
                                                      Edwin J. Richards
 16                                                   Christopher D. Glos
                                                      Attorneys for Defendants CITY OF SAN
 17                                                   JUAN CAPISTRANO, J.R. TORREZ, AND
                                                      ALEJANDRA MOLINA
 18
 19   IT IS SO ORDERED.
 20
 21   DATED:        September 3, 2020                       /s/ Autumn D. Spaeth
                                                       HONORABLE AUTUMN D. SPAETH
 22                                                    United States Magistrate Judge
 23
 24
 25
 26
 27   1
        Pursuant to Local Civil Rule 5-4.3.4(a)(2)(i), I, Jason Moberly Caruso, as the filer
      of this stipulation, attest that all other signatories listed, and on whose behalf the
 28   filing is submitted, concur in the filing’s content and have authorized the filing.
                                                 -5-
                        STIPULATED MODIFICATION TO PROTECTIVE ORDER
Case 8:19-cv-01497-JVS-ADS Document 60 Filed 09/03/20 Page 6 of 7 Page ID #:762



  1                                      PROOF OF SERVICE
  2                     United States District Court, Central District of California
                                        8:19-cv-01497-JVS-ADS
  3
      STATE OF CALIFORNIA                                 )
  4                                                       ) ss.
      COUNTY OF ORANGE                                    )
  5
               I, Audrey C. Evans, declare:
  6
            I am a citizen of the United States and employed in Orange County,
  7   California. I am over the age of eighteen years and not a party to the within-entitled
  8   action. My business address is 895 Dove Street, Fifth Floor, Newport Beach,
      California 92660. On September 1, 2020, I served a copy of the within
  9   document(s):
 10               STIPULATED MODIFICATION TO PROTECTIVE ORDER
 11
            :          I hereby certify that on September 1, 2020, I electronically filed the
                        above-referenced document(s) with the United States District Court,
 12                     Central District of California, by using the CM/ECF system. I certify
                        that the following parties or their counsel of record are registered as
 13                     ECF Filers and that they will be served by the CM/ECF system.
 14
                       by placing the document(s) listed above in a sealed envelope with
                        postage thereon fully prepaid, in the United States mail at Newport
 15                     Beach, California addressed as set forth below.
 16
                        I am readily familiar with the firm's practice of collection and
 17                     processing correspondence for mailing. Under that practice it would
                        be deposited with the U.S. Postal Service on that same day with
 18                     postage thereon fully prepaid in the ordinary course of business. I am
                        aware that on motion of the party served, service is presumed invalid if
 19                     postal cancellation date or postage meter date is more than one day
                        after date of deposit for mailing in affidavit.
 20
 21                    by transmitting via e-mail or electronic transmission the document(s)
                        listed above to the person(s) at the e-mail address(es) set forth below.
 22            See attached Service List.
 23         I declare that I am employed in the office of a member of the bar of this court
 24   at whose direction the service was made. Executed      September
                                                               ptembber 1, 2020, at
                                                    cuted on Sep
      Newport Beach, California.
 25
 26
                                                                  Audrey
                                                                  Auddrey Evans
 27
 28
      3733.101 / 8445028.1                          -1-
                                             PROOF OF SERVICE
Case 8:19-cv-01497-JVS-ADS Document 60 Filed 09/03/20 Page 7 of 7 Page ID #:763



  1                                     SERVICE LIST
  2         Edwin J. Richards                 Tel: (949) 417-0999
  3         Christopher D. Glos               Fax: (949) 417-5394
            KUTAK ROCK LLP                    Edwin.Richards@KutakRock.com
  4         5 Park Plaza, Suite 1500          Christopher.Glos@KutakRock.com
            Irvine, California 92614-8595
  5                                           [Defendants CITY OF SAN JUAN
                                              CAPISTRANO, J.R. TORREZ, and
  6                                           ALEJANDRA MOLINA]
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      3733.101 / 8445028.1                    -2-
                                        PROOF OF SERVICE
